Exhibit 10.1

 

 

VW CREDIT LEASING, LTD.

TRANSACTION SUBI SUPPLEMENT 2019-A

TO ORIGINATION TRUST AGREEMENT

Between

VW CREDIT, INC.,

As Settlor And Initial Beneficiary

And

U.S. BANK NATIONAL ASSOCIATION,

As Administrative Trustee, UTI Trustee And SUBI Trustee

Dated as of October 4, 2019

 

 



--------------------------------------------------------------------------------

CONTENTS

 

       Page  

PART X DEFINITIONS; THIRD-PARTY BENEFICIARIES

     2  

Section 10.1

  Definitions      2  

Section 10.2

  Third-Party Beneficiaries      3  

PART XI CREATION OF THE TRANSACTION SUBI

     3  

Section 11.1

  Initial Creation of Transaction SUBI Portfolio and Transaction SUBI      3  

Section 11.2

  Subsequent Removals From the Transaction SUBI Portfolio      3  

Section 11.3

  Issuance and Form of Transaction SUBI Certificate      4  

Section 11.4

  Filings; Termination of Transaction SUBI; Related Matters      4  

Section 11.5

  Acceptance by SUBI Trustee      5  

Section 11.6

  Representations and Warranties of SUBI Trustee      5  

Section 11.7

  Merger and Consolidation of Origination Trustees      6  

PART XII ASSIGNMENT OF THE TRANSACTION SUBI

     6  

Section 12.1

  Assignment      6  

PART XIII MISCELLANEOUS PROVISIONS

     7  

Section 13.1

  Amendment, Etc.      7  

Section 13.2

  Governing Law      8  

Section 13.3

  Notices      8  

Section 13.4

  Severability of Provisions      8  

Section 13.5

  Effect of Transaction SUBI Supplement on Origination Trust Agreement and
Transaction Documents      8  

Section 13.6

  Each SUBI Separate; Assignees of SUBI      9  

Section 13.7

  No Petition; Release of Claims      9  

Section 13.8

  Tax Matters      10  

Section 13.9

  ENTIRE AGREEMENT      10  

Section 13.10

  Submission to Jurisdiction; Waiver of Jury Trial      10  

Section 13.11

  Form 10-D Filings      11  

Section 13.12

  Form 8-K Filings      11  

Section 13.13

  Indemnification      11  

Section 13.14

  Several Obligations      12  

Section 13.15

  Information to Be Provided by the SUBI Trustee, the UTI Trustee and the
Administrative Trustee      12  

 

-i-



--------------------------------------------------------------------------------

CONTENTS

SCHEDULE 1    Description of Transaction Units EXHIBIT A    Form of Transaction
SUBI Certificate

 

 

-ii-



--------------------------------------------------------------------------------

TRANSACTION SUBI SUPPLEMENT 2019-A

TO ORIGINATION TRUST AGREEMENT

THIS TRANSACTION SUBI SUPPLEMENT 2019-A TO ORIGINATION TRUST AGREEMENT (as
amended, modified or supplemented from time to time, the “Transaction SUBI
Supplement”), dated and effective as of October 4, 2019 is between VW CREDIT,
INC., a Delaware corporation (“VCI” and, in its capacity as settlor, the
“Settlor” or, in its capacity as initial beneficiary, the “Initial
Beneficiary”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as successor to U.S. Bank Trust National Association, as
administrative trustee (in such capacity, together with any successor or
permitted assign, the “Administrative Trustee”), as UTI trustee (in such
capacity, together with any successor or permitted assign, the “UTI Trustee”)
and as trustee with respect to the Transaction SUBI (in such capacity, together
with any successor or permitted assign, the “SUBI Trustee” and, together with
the UTI Trustee, the Administrative Trustee and Wilmington Trust Company, as
Delaware Trustee (the “Delaware Trustee”), the “Origination Trustees”).

RECITALS

A. The Settlor, the UTI Trustee, the Administrative Trustee and the Delaware
Trustee have entered into that certain Trust Agreement dated as of June 2, 1999
(as modified, supplemented or amended from time to time, the “Origination Trust
Agreement”) pursuant to which the Settlor formed VW Credit Leasing, Ltd., a
Delaware statutory trust (the “Origination Trust”) for the purpose of acting as
agent and nominee owner of various Origination Trust Assets in accordance with
the Origination Trust Agreement.

B. The Origination Trust and VCI, as servicer (in its capacity as servicer, the
“Servicer”), also have entered into that certain Servicing Agreement dated as of
June 22, 1999 and as amended and restated as of December 21, 2000 (as modified,
supplemented or amended from time to time, the “Servicing Agreement”), which
provides, among other things, for the servicing of the Origination Trust Assets
by the Servicer.

C. The Origination Trust Agreement contemplates that from time to time the UTI
Trustee, on behalf of the Origination Trust and at the direction of the Initial
Beneficiary, will identify and allocate on the Origination Trust’s books and
records certain Origination Trust Assets from the Undivided Trust Interest to
separate SUBI Portfolios and will create and issue Certificates to the Initial
Beneficiary representing separate special units of beneficial interest in the
Origination Trust or “SUBIs”, the beneficiary or beneficiaries of which will
hold an exclusive 100% undivided beneficial ownership interest in the related
SUBI Portfolios, all as set forth in the Origination Trust Agreement.

D. The parties hereto desire to supplement the terms of the Origination Trust
Agreement (i) to cause the UTI Trustee to identify and allocate Origination
Trust Assets to a SUBI Portfolio (the “Transaction SUBI Portfolio”), which shall
consist of Transaction Units consisting of Transaction Leases, Transaction
Vehicles and the associated Related Rights, (ii) to create and issue to the
Initial Beneficiary a SUBI Certificate (such SUBI Certificate, together with any
replacements thereof, the “Transaction SUBI Certificate”) that will evidence and
represent the entire and exclusive beneficial ownership interest in the related
SUBI (the “Transaction SUBI”) and the interests in the SUBI Portfolio
represented thereby, (iii) to provide for the Origination Trust’s continued
holding of record title to the Transaction SUBI Portfolio (including the
Transaction Vehicles) as agent and nominee for (and solely for the benefit of)
the holder of the Transaction SUBI Certificate, and (iv) to set forth the terms
and conditions thereof.

 

      Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

E. Concurrently herewith, (i) VCI and Volkswagen Auto Lease/Loan Underwritten
Funding, LLC, a Delaware limited liability company (the “Transferor”), are
entering into a SUBI Sale Agreement, pursuant to which the Transferor will
purchase the Transaction SUBI and (ii) the Transferor and Volkswagen Auto Lease
Trust 2019-A, a Delaware statutory trust (the “Issuer”), are entering into a
SUBI Transfer Agreement, pursuant to which the Transferor will transfer the
Transaction SUBI to the Issuer.

F. Concurrently herewith, the Issuer is entering into an asset-backed financing
transaction pursuant to, among other agreements, an Indenture dated as of the
date hereof (the “Indenture”) between the Issuer and Citibank, N.A., as
indenture trustee (the “Indenture Trustee”), pursuant to which, among other
things, the Issuer will issue notes and will Grant a security interest to the
Indenture Trustee in certain of its assets, including the Transaction SUBI.

G. Also concurrently herewith, the Origination Trust, the Servicer and the SUBI
Trustee are entering into that certain Transaction SUBI Supplement 2019-A to
Servicing Agreement (as amended, modified or supplemented from time to time, the
“Transaction SUBI Servicing Supplement”) pursuant to which, among other things,
the terms of the Servicing Agreement will be supplemented insofar as they apply
to the Transaction SUBI Portfolio, providing for specific servicing obligations.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Origination Trust Agreement, the parties hereto
agree to the following supplemental obligations with regard to the Transaction
SUBI Portfolio:

PART X

DEFINITIONS; THIRD-PARTY BENEFICIARIES

Section 10.1 Definitions.

For all purposes of this Transaction SUBI Supplement, except as otherwise
expressly provided or unless the context otherwise requires, (a) unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings attributed to them in Appendix A to the Indenture, (b) all capitalized
terms used herein which are not defined herein or in the Indenture and which are
defined in the Origination Trust Agreement shall have the meanings attributed to
them by the Origination Trust Agreement, (c) all references to words such as
“herein”, “hereof” and the like shall refer to this Transaction SUBI Supplement
as a whole and not to any particular article or section within this Transaction
SUBI Supplement, (d) the term “include” and all variations thereon shall mean
“include without limitation”, and (e) the term “or” shall include “and/or”.

 

   2    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

Section 10.2 Third-Party Beneficiaries.

The holder and pledgees of the Transaction SUBI Certificate (including the
Issuer and the Indenture Trustee), and their respective successors, permitted
assigns and pledgees are third-party beneficiaries of the Origination Trust
Agreement and this Transaction SUBI Supplement, insofar as they apply to the
Transaction SUBI.

PART XI

CREATION OF THE TRANSACTION SUBI

Section 11.1 Initial Creation of Transaction SUBI Portfolio and Transaction
SUBI.

(a) Pursuant to Section 4.2(a) of the Origination Trust Agreement, the Initial
Beneficiary hereby directs the UTI Trustee to identify and allocate or cause to
be identified and allocated on the books and records of the Origination Trust a
separate portfolio of SUBI Assets to be accounted for and held in trust
independently from all other Origination Trust Assets consisting of those Units
(each, a “Transaction SUBI Asset”), which shall include the Leased Vehicles
which are identified on Schedule 1 to this Transaction SUBI Supplement, the
Transaction Leases relating thereto and all Related Rights to the extent related
thereto (other than cash which does not constitute Collections). Based upon
their identification and allocation by the Initial Beneficiary pursuant to such
Schedule 1, the UTI Trustee hereby identifies and allocates as Transaction SUBI
Assets such portfolio of SUBI Assets to be held by the Origination Trust, as
agent and nominee (and solely for the benefit) of the holder of the Transaction
SUBI Certificate, each such SUBI Asset to be identified on the books and
accounts of the Origination Trust as belonging exclusively to the Transaction
SUBI Portfolio; provided that any Collections received prior to the Cut-Off Date
for any such Transaction Unit identified on Schedule 1 shall not be allocated as
Transaction SUBI Assets and shall not belong to the Transaction SUBI Portfolio.

(b) Also pursuant to Section 4.2(a) of the Origination Trust Agreement, the UTI
Trustee hereby creates a SUBI which shall be known as the “VW Credit Leasing
Ltd. Transaction Special Unit of Beneficial Interest 2019-A” or “Transaction
SUBI” and which shall represent an exclusive and specific 100% beneficial
ownership interest solely in the Transaction SUBI Portfolio and those proceeds
or assets derived from or earned by such Transaction SUBI Portfolio.

(c) Pursuant to Section 4.2(d) of the Origination Trust Agreement (which
requires each holder of a SUBI to appoint for such SUBI a trustee), VCI has
appointed U.S. Bank National Association as the SUBI Trustee for the Transaction
SUBI and the Transaction SUBI Portfolio.

Section 11.2 Subsequent Removals From the Transaction SUBI Portfolio.

(a) Upon compliance by VCI with the provisions of Section 2.3(c) of the SUBI
Sale Agreement to repurchase the beneficial interest in any Transaction Unit,
such Transaction Unit shall be identified on a schedule to the Servicer
Certificate and reallocated from the Transaction SUBI to the Undivided Trust
Interest on the Payment Date that such reallocation payment is made. On the
Payment Date of any of the foregoing reallocations, the UTI Trustee and the SUBI
Trustee will each make (or cause to be made) a notation in their respective
records reflecting the reallocation of such Origination Trust Assets as of the
time thereof.

 

   3    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

(b) Upon compliance by the Servicer with the provisions of Section 7.12 of the
Transaction SUBI Servicing Supplement to purchase the beneficial interest in any
Transaction Unit subject to a Postmaturity Term Extension, such Transaction Unit
will be identified on a schedule to the Servicer Certificate and reallocated
from the Transaction SUBI to the Undivided Trust Interest (if the Servicer is
VCI) or to an Other SUBI designated by the Servicer (if the Servicer is not VCI)
on the Payment Date that such reallocation payment is made. On the Payment Date
of any of the foregoing reallocations, the SUBI Trustee and the UTI Trustee or
Other SUBI Trustee, as applicable, will each make (or cause to be made) a
notation in their respective records reflecting the reallocation of such
Origination Trust Assets as of the time thereof.

Section 11.3 Issuance and Form of Transaction SUBI Certificate.

(a) The Transaction SUBI shall be represented by a Transaction SUBI Certificate
which shall represent an exclusive 100% beneficial ownership interest in the
Transaction SUBI and the Transaction SUBI Portfolio, as further set forth
herein. The Transaction SUBI Certificate shall be substantially in the form of
Exhibit A attached hereto, with such appropriate insertions, omissions,
substitutions and other variations as are required by this Transaction SUBI
Supplement and may have such letters, numbers or other marks of identification
and such legends and endorsements placed thereon as may, consistent herewith and
with the Origination Trust Agreement, be directed by the Initial Beneficiary.
Any portion of the Transaction SUBI Certificate may be set forth on the reverse
thereof. The Transaction SUBI Certificate shall be printed, lithographed,
typewritten, mimeographed, photocopied or otherwise produced or may be produced
in any other manner as may, consistently herewith and with the Origination Trust
Agreement, be determined by the Initial Beneficiary.

(b) The Transaction SUBI Certificate shall contain an express written release
and subordination of any claim by any holder thereof to any proceeds or assets
of any Origination Trustee and to all of the Origination Trust Assets other than
those from time to time included within the Transaction SUBI Portfolio.

Section 11.4 Filings; Termination of Transaction SUBI; Related Matters.

(a) The Settlor, the UTI Trustee and the SUBI Trustee will undertake all other
and future actions and activities as may be required by the Servicer (pursuant
to the Transaction SUBI Servicing Supplement) to perfect (or evidence) and
confirm the foregoing identification and allocation of SUBI Assets to the
Transaction SUBI Portfolio, including filing or causing to be filed UCC
financing statements and executing and delivering all related filings, documents
or writings as may be deemed reasonably necessary by the Servicer hereunder or
under any of the Transaction Documents and as are presented to them in final
execution form; provided, however, that in no event will the Settlor, the
Servicer or any Origination Trustee be required to take any action to indicate
any Person as lienholder or change the Person listed as owner on the Certificate
of Title for any Leased Vehicle allocated to the Transaction SUBI Portfolio
other than as provided in Section 11.4(c) below. The Settlor hereby irrevocably
makes and appoints each of

 

   4    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

the SUBI Trustee and the Servicer, and any of their respective officers,
employees or agents, as the true and lawful attorney-in-fact of the Settlor
(which appointment is coupled with an interest and is irrevocable) with power to
authorize on behalf of the Settlor any financing statements or continuation
statements, and to sign on behalf of the Settlor any security agreements,
mortgages, assignments, affidavits, letters of authority, notices or similar
documents necessary or appropriate to be executed or filed pursuant to this
Section.

(b) If all of the Transaction Units have been liquidated into cash and all of
such cash shall have been distributed in accordance with the Transaction SUBI
Servicing Supplement, then, at the direction of the holder of the Transaction
SUBI Certificate, the Transaction SUBI shall be terminated and the Transaction
SUBI Certificate shall be returned to the SUBI Trustee and canceled thereby.

(c) Upon a written direction to the SUBI Trustee to revoke and terminate the
Transaction SUBI by the holder of the Transaction SUBI Certificate, the SUBI
Trustee shall (i) revoke and terminate the Transaction SUBI and (ii) promptly,
at the expense of the holder of the Transaction SUBI Certificate, distribute the
Transaction SUBI Assets to the holder of the Transaction SUBI Certificate;
provided, however, that the Transaction SUBI shall not be subject to such
revocation and termination prior to the earlier of (A) the sale or other
liquidation of the Trust Estate pursuant to Section 5.4 of the Indenture
following an Indenture Default or (B) payment in full of principal and accrued
interest on the Notes.

Section 11.5 Acceptance by SUBI Trustee.

The SUBI Trustee shall have only the rights, powers and duties as set forth
herein and in the Origination Trust Agreement with respect to the Transaction
SUBI. In accordance with Section 3.1(d) of the Origination Trust Agreement, the
SUBI Trustee hereby accepts its appointment as SUBI Trustee with respect to the
Transaction SUBI hereunder and agrees to act as a trustee of the Origination
Trust for the benefit of the holder or holders of the Transaction SUBI
Certificate in accordance with the terms of this Transaction SUBI Supplement and
the Origination Trust Agreement. Except to execute and deliver the Transaction
Documents to which it is a party and to exercise and carry out or cause to be
exercised and carried out the rights, duties and obligations of the SUBI Trustee
hereunder and thereunder and except as otherwise authorized by the holder of the
Transaction SUBI Certificate, the SUBI Trustee shall have no power, right, duty
or authority to manage, control, possess, sell, lease, dispose of or in any
other manner deal in or with the Transaction SUBI Certificate, the Transaction
SUBI Portfolio or any Transaction SUBI Asset or any part thereof or interest
therein at any time conveyed to or vested in or registered or otherwise standing
in the name of the SUBI Trustee or the Origination Trust.

Section 11.6 Representations and Warranties of SUBI Trustee.

The SUBI Trustee hereby makes the following representations and warranties on
which the Settlor and Initial Beneficiary, each of their permitted assignees and
each holder of the Transaction SUBI Certificate may rely:

(a) Organization and Good Standing. The SUBI Trustee is a national banking
association, duly organized, validly existing and in good standing under the
laws of the United States.

 

   5    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

(b) Power and Authority. The SUBI Trustee has full power, authority and right to
execute, deliver and perform this Transaction SUBI Supplement and has taken all
necessary action to authorize the execution, delivery and performance by it of
this Transaction SUBI Supplement.

(c) Due Execution. This Transaction SUBI Supplement has been duly executed and
delivered by the SUBI Trustee, and this Transaction SUBI Supplement and the
Origination Trust Agreement are legal, valid and binding instruments enforceable
against the SUBI Trustee in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency and other similar
laws relating to the enforcement of creditors’ rights generally and to general
principles of equity.

(d) No Conflict. Neither the execution and delivery of this Transaction SUBI
Supplement nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof, will conflict with or result in a breach
of, or constitute a default (with notice or passage of time or both) under, any
provision of any law, governmental rule, regulation, judgment, decree or order
binding on the SUBI Trustee or the charter or bylaws of the SUBI Trustee or any
provision of any mortgage, indenture, contract, agreement or other instrument to
which the SUBI Trustee is a party or by which it is bound. No consent, approval
or authorization of, or filing, registration or qualification with, or the
giving of notice or the taking of any other action with respect to, any federal
or Delaware state Governmental Authority is required on the part of the SUBI
Trustee in connection with the execution, delivery and performance by the SUBI
Trustee of the Origination Trust Agreement, the Servicing Agreement, the
Transaction SUBI Servicing Supplement and this Transaction SUBI Supplement.

(e) Location of Records. The office where the SUBI Trustee keeps its records
concerning the transactions contemplated hereby is located at 190 South LaSalle
Street, Mail Code MK-IL-SL7M, Chicago, Illinois 60603.

Section 11.7 Merger and Consolidation of Origination Trustees. Each Origination
Trustee shall give notice to the Transferor and the Administrator within a
reasonable time after affecting any merger, consolidation, or other transaction
set forth in Section 6.5 of the Origination Trust Agreement.

PART XII

ASSIGNMENT OF THE TRANSACTION SUBI

Section 12.1 Assignment.

The parties to this Transaction SUBI Supplement hereby acknowledge and consent
to the mortgage, pledge, assignment and Grant of a security interest by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights hereunder and the Transaction SUBI.
The parties to this Transaction SUBI Supplement hereby acknowledge and consent
to (i) the sale from VCI to the Transferor and (ii) the sale from the

 

   6    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

Transferor to the Issuer of the Transaction SUBI Portfolio and the Transaction
SUBI Certificate. In addition, the parties to this Transaction SUBI Supplement
hereby acknowledge and agree that for so long as the Notes are outstanding, the
Indenture Trustee will have the right to exercise all rights, remedies, powers,
privileges and claims of the Issuer under this Transaction SUBI Supplement in
the event that the Issuer shall fail to exercise the same; provided, however,
that after the occurrence of an Indenture Default, the Indenture Trustee alone
will have the right to exercise such rights, remedies, powers, privileges and
claims.

PART XIII

MISCELLANEOUS PROVISIONS

Section 13.1 Amendment, Etc.

(a) Notwithstanding Section 9.1 of the Origination Trust Agreement, the
Origination Trust Agreement, as supplemented by this Transaction SUBI
Supplement, to the extent that it deals solely with the Transaction SUBI, the
Transaction SUBI Portfolio and the Transaction SUBI Certificate may be amended
in accordance with this Section 13.1.

(b) Any term or provision of the Origination Trust Agreement or this Transaction
SUBI Supplement may be amended by the Initial Beneficiary, without the consent
of any other Person subject to satisfaction of one of the following conditions:
(i) the Initial Beneficiary or the Servicer delivers an Officer’s Certificate or
an Opinion of Counsel to the Indenture Trustee and the Origination Trustees to
the effect that such amendment will not materially and adversely affect the
interests of the Noteholders or (ii) the Rating Agency Condition is satisfied
with respect to such amendment. Without limiting the foregoing and subject to
clause (c) below, any term or provision of this Transaction SUBI Supplement may
be amended by the Transferor with the consent of Noteholders evidencing not less
than a majority of the Outstanding Note Amount, voting as a single class.
Notwithstanding the foregoing, any amendment that materially and adversely
affects the interests of the Origination Trustees, the Indenture Trustee or the
Owner Trustee shall require the prior written consent of the Persons whose
interests are materially and adversely affected.

(c) Notwithstanding anything herein to the contrary (including clause (d)
below), no amendment shall (i) reduce the interest rate or principal amount of
any Note, or delay the Final Scheduled Payment Date of any Note without the
consent of the Holder of such Note, or (ii) reduce the percentage of the
Outstanding Note Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least the percentage of the
Outstanding Note Amount which were required to consent to such matter before
giving effect to such amendment.

(d) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(e) Prior to the execution of any amendment to this Transaction SUBI Supplement,
the Initial Beneficiary shall provide each Rating Agency with written notice of
the substance of such amendment. No later than 10 Business Days after the
execution of any amendment to this Transaction SUBI Supplement, the Initial
Beneficiary shall furnish a copy of such amendment to each Rating Agency, the
Origination Trustees, the Owner Trustee and the Indenture Trustee.

 

   7    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

(f) Prior to the execution of any amendment to this Transaction SUBI Supplement,
the Owner Trustee, the Indenture Trustee and the Origination Trustees shall be
entitled to receive and conclusively rely upon an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by the
Origination Trust Agreement or this Transaction SUBI Supplement and that all
conditions precedent to the execution and delivery of such amendment have been
satisfied.

Section 13.2 Governing Law.

THIS TRANSACTION SUBI SUPPLEMENT SHALL BE CREATED UNDER AND GOVERNED BY AND
CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

Section 13.3 Notices.

All demands, notices and communications hereunder shall be in writing and shall
be delivered or mailed by registered or certified first-class United States
mail, postage prepaid, hand delivery, prepaid courier service, or by telecopier
or electronic mail, and addressed in each case as set forth on Schedule II to
the Indenture or at such other address as any party shall have provided to the
other parties in writing. Delivery shall occur only upon receipt or reported
tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder.

Section 13.4 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Transaction SUBI Supplement shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this
Transaction SUBI Supplement and shall in no way affect the validity or
enforceability of the other provisions of this Transaction SUBI Supplement or of
the Transaction SUBI Certificate or the rights of the holder thereof. To the
extent permitted by law, the parties hereto waive any provision of law that
renders any provision of this Transaction SUBI Supplement invalid or
unenforceable in any respect.

Section 13.5 Effect of Transaction SUBI Supplement on Origination Trust
Agreement and Transaction Documents.

(a) Except as otherwise specifically provided herein, (i) the parties shall
continue to be bound by all provisions of the Origination Trust Agreement and
(ii) the provisions set forth herein shall operate either as additions to or
modifications of the obligations of the parties under the Origination Trust
Agreement, as the context may require. In the event of any conflict between the
provisions of this Transaction SUBI Supplement and the Origination Trust
Agreement with respect to the Transaction SUBI, the provisions of this
Transaction SUBI Supplement shall prevail.

 

   8    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

(b) For purposes of determining the parties’ obligations under this Transaction
SUBI Supplement with respect to the Transaction SUBI, general references in the
Origination Trust Agreement to: (i) the SUBI Portfolio shall be deemed to refer
more specifically to the Transaction SUBI Portfolio; (ii) the SUBI Supplement
shall be deemed to refer more specifically to this Transaction SUBI Supplement;
and (iii) the SUBI Servicing Agreement Supplement shall be deemed to refer more
specifically to the Transaction SUBI Servicing Supplement.

Section 13.6 Each SUBI Separate; Assignees of SUBI.

Each party hereto acknowledges and agrees (and each holder or pledgee of the
Transaction SUBI Certificate, by virtue of its acceptance of such Transaction
SUBI Certificate or pledge thereof acknowledges and agrees) that (a) the
Transaction SUBI is a separate series of the Origination Trust as provided in
Section 3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code
§ 3801 et seq., (b)(i) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to the Transaction
SUBI or the Transaction SUBI Portfolio shall be enforceable against the
Transaction SUBI Portfolio only and not against any Other SUBI Assets or the UTI
Portfolio and (ii) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to any Other SUBI, any Other
SUBI Portfolio, the UTI or the UTI Portfolio shall be enforceable against such
Other SUBI Portfolio or the UTI Portfolio only, as applicable, and not against
the Transaction SUBI or the Transaction SUBI Portfolio, (c) except to the extent
required by law, UTI Assets or SUBI Assets with respect to any Other SUBI shall
not be subject to the claims, debts, liabilities, expenses or obligations
arising from or with respect to the Transaction SUBI, in respect of such claim,
(d)(i) no creditor or holder of a claim relating to the Transaction SUBI or the
Transaction SUBI Portfolio shall be entitled to maintain any action against or
recover any assets allocated to the UTI or the UTI Portfolio or any Other SUBI
or the assets allocated thereto, and (ii) no creditor or holder of a claim
relating to the UTI, the UTI Portfolio or any Other SUBI or any SUBI Assets
other than the Transaction SUBI Portfolio shall be entitled to maintain any
action against or recover any assets allocated to the Transaction SUBI, and
(e) any purchaser, assignee or pledgee of an interest in the Transaction SUBI or
the Transaction SUBI Certificate, must, prior to or contemporaneously with the
grant of any such assignment, pledge or security interest, (i) give to the
Origination Trust a non-petition covenant substantially similar to that set
forth in Section 6.9 of the Origination Trust Agreement, and (ii) execute an
agreement for the benefit of each holder, assignee or pledgee from time to time
of the UTI or UTI Certificate and any Other SUBI or Other SUBI Certificate to
release all claims to the assets of the Origination Trust allocated to the UTI
Portfolio and each Other SUBI Portfolio and, in the event that such release is
not given effect, to fully subordinate all claims it may be deemed to have
against the assets of the Origination Trust allocated to the UTI Portfolio and
each Other SUBI Portfolio.

Section 13.7 No Petition; Release of Claims.

With respect to each Bankruptcy Remote Party, each party hereto (and each holder
and pledgee of the Transaction SUBI Certificate, by virtue of its acceptance of
such Transaction SUBI Certificate or pledge thereof) covenants and agrees that,
prior to the date which is one year and one day after payment in full of all
obligations under each Financing, (i) such party shall not authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other Proceeding seeking liquidation, reorganization or other relief
with respect

 

   9    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

to such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of any party hereto or any other creditor of
such Bankruptcy Remote Party, and (ii) such party shall not commence or join
with any other Person in commencing any Proceeding against such Bankruptcy
Remote Party under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction.

Section 13.8 Tax Matters.

Each of the Initial Beneficiary, the UTI Trustee, the Delaware Trustee, the SUBI
Trustee and any holder or pledgee of the Transaction SUBI Certificate (including
the Issuer and the Indenture Trustee, respectively) agree that for federal,
state and local income, franchise and/or value added tax purposes it shall not
treat this Transaction SUBI Supplement as creating or constituting a trust,
partnership, association taxable as a corporation or any other type of separate
entity (and will report for such purposes in a consistent manner therewith).
Instead, each of such parties agrees, and will consistently report, that for
federal, state and local income, franchise and/or value added tax purposes the
Origination Trust holds the Transaction SUBI Portfolio and each asset therein as
a mere agent of the Issuer, as holder of the Transaction SUBI Certificate. Each
such party further agrees that the Origination Trust is acting as holder of
record title to the Transaction SUBI Portfolio, including the Transaction
Vehicles, solely for the benefit of, and as agent and nominee of, the Issuer, as
holder of the Transaction SUBI Certificate, and shall not hold itself out or act
in a manner inconsistent with it acting merely as agent and nominee.

Section 13.9 ENTIRE AGREEMENT.

This Transaction SUBI Supplement and the other Transaction Documents contain a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter thereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter thereof,
superseding all prior oral or written understandings. There are no unwritten
agreements among the parties.

Section 13.10 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS TRANSACTION SUBI SUPPLEMENT OR ANY DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF;

 

   10    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS DETERMINED IN ACCORDANCE WITH SECTION 13.3 OF THIS TRANSACTION SUBI
SUPPLEMENT;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(e) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS TRANSACTION SUBI
SUPPLEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY MATTER ARISING HEREUNDER OR
THEREUNDER.

Section 13.11 Form 10-D Filings. So long as the Transferor is filing Exchange
Act Reports with respect to the Issuer, no later than each Payment Date, the
Origination Trustees shall notify the Transferor of any Form 10-D Disclosure
Item with respect to the Origination Trustees, together with a description of
any such Form 10-D Disclosure Item in form and substance reasonably acceptable
to the Transferor.

Section 13.12 Form 8-K Filings. So long as the Transferor is filing Exchange Act
Reports with respect to the Issuer, the Origination Trustees shall promptly
notify the Transferor, but in no event later than five (5) Business Days after
its occurrence, of any Reportable Event of which a Responsible Officer of the
Origination Trustees has actual knowledge (other than a Reportable Event
described in clause (a) or (b) of the definition thereof as to which the
Transferor or the Servicer has actual knowledge). The Origination Trustees shall
be deemed to have actual knowledge of any such event to the extent that it
relates to the Origination Trustees in their individual capacity or any action
by the Origination Trustees under this Transaction SUBI Supplement or the
Origination Trust Agreement.

Section 13.13 Indemnification. (a) U.S. Bank and/or Wilmington Trust Company, as
applicable, shall indemnify the Transferor, each Affiliate of the Transferor or
each Person who controls any of such parties (within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act) and the respective
present and former directors, officers, employees and agents of each of the
foregoing, and shall hold each of them harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain arising out of or based upon:

 

   11    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

(i) (A) any untrue statement of a material fact contained in any information
provided in writing by U.S. Bank or Wilmington Trust Company to the Transferor
or its affiliates under Sections 13.11 or 13.12 (such information, the “Provided
Information”), or (B) the omission to state in the Provided Information a
material fact required to be stated in the Provided Information, or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, by way of clarification, that
clause (B) of this paragraph shall be construed solely by reference to the
related information and not to any other information communicated in connection
with a sale or purchase of securities, without regard to whether the Provided
Information or any portion thereof is presented together with or separately from
such other information; or

(ii) any failure by U.S. Bank or Wilmington Trust Company to deliver any
information, report, or other material when and as required under Sections 13.11
or 13.12.

(b) In the case of any failure of performance described in clause (a)(ii) of
this Section, U.S. Bank and/or Wilmington Trust Company, as applicable, shall
promptly reimburse the Transferor for all costs reasonably incurred in order to
obtain the information, report or other material not delivered as required by
U.S. Bank or Wilmington Trust Company.

(c) Notwithstanding anything to the contrary contained herein, in no event shall
U.S. Bank or Wilmington Trust Company be liable for special, indirect or
consequential damages of any kind whatsoever, including but not limited to lost
profits, even if U.S. Bank or Wilmington Trust Company has been advised of the
likelihood of such loss or damage and regardless of the form of action.

Section 13.14 Several Obligations. The obligations of U.S. Bank, Wilmington
Trust Company and the Origination Trustees under Sections 13.11, 13.12 and 13.13
above are separate and not joint obligations of each such Person, and in no
event shall such Persons have any liability for the acts or omissions of any
other Person.

Section 13.15 Information to Be Provided by the SUBI Trustee, the UTI Trustee
and the Administrative Trustee. The SUBI Trustee, the UTI Trustee and the
Administrative Trustee (collectively, the “Titling Trust Trustees”) shall
provide the Seller and the Servicer (each a “VW Party” and collectively, the “VW
Parties”) with (i) notification, as soon as practicable and in any event within
five Business Days, of all demands communicated (other than by a VW Party) to a
Responsible Officer of a Titling Trust Trustee for the repurchase or replacement
of the beneficial interest in any Transaction Unit pursuant to Section 2.3(c) of
the SUBI Sale Agreement and (ii) promptly upon written request by a VW Party,
any other information reasonably requested by a VW Party in a Titling Trust
Trustee’s possession and that can be provided to the VW Parties without
unreasonable effort or expense to facilitate compliance by the VW Parties with
Rule 15Ga-1 under the Exchange Act. In no event shall a Titling Trust Trustee
have (i) any responsibility or liability in connection with any filing required
to be made by a securitizer under the Exchange Act or Regulation AB or with any
VW Parties’ compliance with the Exchange Act or Regulation AB or (ii) any duty
or obligation to undertake any investigation or inquiry related

 

   12    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

to repurchase activity or otherwise to assume any additional duties or
responsibilities in respect of the Transaction Documents or the transactions
contemplated thereby. A demand does not include general inquiries, including
investor inquiries, regarding asset performance or possible breaches of
representations or warranties.

[SIGNATURES ON NEXT PAGE]

 

   13    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Transaction SUBI
Supplement to be duly executed by their respective officers as of the day and
year first above written.

 

VW CREDIT, INC., as Settlor and Initial Beneficiary By:  

/s/ David Rands

Name:   David Rands Title:   Executive Vice President and Chief   Financial
Officer By:  

/s/ Jens Schreiber

Name:   Jens Schreiber Title:   Treasurer

 

   S-1    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Administrative Trustee, UTI Trustee and SUBI
Trustee By:  

/s/ Jose A. Galarza

Name: Jose A. Galarza Title: Vice President

 

   S-2    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

Wilmington Trust Company, acting in its capacity as Delaware Trustee, hereby
acknowledges its agreement to be bound by the provisions set forth in Sections
13.11, 13.12 and 13.13 of this Transaction SUBI Supplement.

 

WILMINGTON TRUST COMPANY, as Delaware Trustee By:  

/s/ Matthew Hollis

Name: Matthew Hollis Title: Officer

 

   S-3    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

SCHEDULE 1

Transaction SUBI Supplement

2019-A

DESCRIPTION OF TRANSACTION UNITS

[delivered electronically to the Indenture Trustee]

 

   I-1    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSACTION SUBI CERTIFICATE

VW CREDIT LEASING, LTD.

TRANSACTION SPECIAL UNIT OF BENEFICIAL INTEREST 2019-A CERTIFICATE

evidencing an exclusive undivided 100% beneficial ownership interest in all
Transaction SUBI Assets (as defined below).

(This Certificate does not represent an obligation of, or an interest in, VW
Credit, Inc. or any of its affiliates (other than the Origination Trust (as
defined below)).

Number Transaction SUBI-2019-A

THIS CERTIFIES THAT                                        
                                                  is the registered owner of a
100% nonassessable, fully-paid, exclusive undivided interest in the Transaction
SUBI Portfolio (such interest, a “Transaction SUBI”) of VW Credit Leasing, Ltd.,
a Delaware statutory trust (the “Origination Trust”) formed by VW Credit, Inc.,
a Delaware corporation, as settlor (“VCI” or, in its capacity as settlor
thereunder, and, together with any successor or assign, the “Settlor”),
Wilmington Trust Company, a Delaware banking corporation, as Delaware trustee
(the “Delaware Trustee”), and U.S. Bank National Association (f/k/a U.S. Bank
Trust National Association), as administrative trustee (the “Administrative
Trustee”) and UTI trustee (the “UTI Trustee”). The Origination Trust was created
pursuant to a Trust Agreement dated as of June 2, 1999 (as modified,
supplemented, or amended from time to time, the “Agreement”) among VCI as the
Settlor and as the sole initial beneficiary (in such capacity, and, together
with any successor or permitted assign, the “Initial Beneficiary”), the UTI
Trustee, the Administrative Trustee and the Delaware Trustee, as supplemented
for purposes hereof by that certain Transaction SUBI Supplement 2019-A to
Origination Trust Agreement dated as of October 4, 2019 (as amended, modified or
supplemented from time to time, the “Transaction SUBI Supplement”) among the
Settlor, the Initial Beneficiary, the UTI Trustee, the Administrative Trustee
and U.S. Bank National Association, as the SUBI Trustee (the “SUBI Trustee”;
together with the UTI Trustee, the Administrative Trustee and the Delaware
Trustee, the “Origination Trustees”). To the extent not otherwise defined
herein, the capitalized terms herein have the meanings set forth in the
Agreement.

This Certificate is the duly authorized certificate issued under the Agreement
and the Transaction SUBI Supplement and is designated as “VW Credit Leasing,
Ltd. Transaction Special Unit of Beneficial Interest 2019-A Certificate” (the
“Transaction SUBI Certificate”). This Transaction SUBI Certificate is issued
under and is subject to the terms, provisions and conditions of the Agreement
and the Transaction SUBI Supplement, to which Agreement the holder of this
Transaction SUBI Certificate by virtue of the acceptance hereof assents and by
which such holder is bound. Also to be issued under the Agreement are various
other series of Certificates, the first designated as “VW Credit Leasing, Ltd.
Undivided Trust Interest Certificates” (the “Undivided Trust Interest
Certificates”), and the others each designated as “VW Credit Leasing, Ltd.
Special Unit of Beneficial Interest Certificates” (the “SUBI

 

   A-1    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

Certificates” and, together with the Undivided Trust Interest Certificates, the
“Certificates”). The Undivided Trust Interest Certificates, taken together,
evidence an exclusive undivided interest in the assets of the Origination Trust,
other than SUBI Assets (each as defined in the Agreement); each other series of
SUBI Certificates, taken together, will evidence an exclusive undivided interest
in a separate SUBI Portfolio other than the Transaction SUBI Portfolio.

The Certificates do not represent an obligation of, or an interest in, the
Settlor, any Origination Trustee or any of their respective affiliates (other
than the Origination Trust). A copy of the Agreement may be examined during
normal business hours at the principal office of the Settlor or any Origination
Trustee, and at such other places, if any, designated by the Settlor or any
Origination Trustee, by the holder hereof upon request.

By accepting this Certificate, the holder hereof releases (or fully
subordinates, but only to the extent such release is not given effect) any claim
in respect of this Certificate to any proceeds or assets of the Origination
Trust and to all of the assets of the Origination Trust other than those from
time to time included within the Transaction SUBI Portfolio (the “Transaction
SUBI Assets”) and those proceeds or assets derived from or earned by the
Transaction SUBI Assets.

Prior to due presentation of this Certificate for registration of a permitted
transfer, the Origination Trustees, the certificate registrar and any of their
respective agents may treat the Person or entity in whose name this Certificate
is registered as the owner hereof for the purpose of receiving distributions and
for all other purposes, and, except as provided for in the Agreement, neither
the Origination Trustees, the certificate registrar nor any such agent shall be
affected by any notice to the contrary.

The holder of this Certificate covenants and agrees that prior to the date which
is one year and one day after the date upon which all obligations under each
Financing have been paid in full, it will not institute against, or join any
other Person in instituting against, the Origination Trust, any Special Purpose
Entity, or any general partner of any Special Purpose Entity that is a
partnership, any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceeding or other Proceedings under any federal or state
bankruptcy or similar law.

No bankruptcy, reorganization, arrangement, insolvency or liquidation Proceeding
or other Proceedings under any federal or state bankruptcy, insolvency or
similar law shall be instituted by the Origination Trust without the unanimous
consent of all Origination Trustees and Certificateholders hereunder. A SUBI
Trustee shall not so consent unless directed to do so by the holder of the
applicable SUBI, and the Delaware Trustee shall not so consent unless directed
to do so by all of the Certificateholders.

Unless this Certificate shall have been executed by an authorized officer of the
Administrative Trustee and the SUBI Trustee, by manual signature, this
Certificate shall not entitle the holder hereof to any benefit under the
Agreement or be valid for any purpose.

 

   A-2    Transaction SUBI Supplement 2019-A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Trustee and the SUBI Trustee on behalf of
the Origination Trust and not in their individual capacities have caused this
Transaction SUBI Certificate to be duly executed.

 

Dated:     VW CREDIT LEASING, LTD.     By:   U.S. BANK NATIONAL ASSOCIATION, not
in its individual capacity but solely as Administrative Trustee and SUBI Trustee
    By:  

 

      Authorized Officer

 

   A-3    Transaction SUBI Supplement 2019-A